Case 3:20-cv-05910-LB Document 83-1 Filed 10/06/20 Page 1 of 5




                EXHIBIT A
           Case 3:20-cv-05910-LB Document 83-1 Filed 10/06/20 Page 2 of 5


From:            Orloff, Serena M (CIV)
To:              Van Swearingen
Cc:              Drezner, Michael L. (CIV); Robinson, Stuart J. (CIV); Clay Zhu; Angus Ni; Michael W. Bien; Thomas Burke;
                 Gossett, David; Orloff, Serena M (CIV)
Subject:         RE: U.S. WeChat Users Alliance v. Trump
Date:            Tuesday, September 29, 2020 8:52:18 PM


Van,

In follow up to your request of yesterday, we agree to provide Appendix F on an expedited
basis. I need to do some ministerial work to get that document to you in one (or a few)
manageable pieces. I will do that tonight. Regarding Appendix I, it is a Tencent document,
and given the extent of CBI, we are not comfortable providing it on an expedited basis, even
on an attorneys-eyes-only basis, given that we do not have a protective order in place, have not
consulted with Tencent, and have not thought through the other potential legal ramifications.
We are happy to provide it to you if Tencent consents; the fastest route may be to reach out to
them for permission. If you do, we would appreciate being copied, so we are aware of the
state of play on that document.

Let me know if you would like to discuss.

Thanks,
Serena


From: Van Swearingen <                            >
Sent: Monday, September 28, 2020 8:00 PM
To: Orloff, Serena M (CIV) <                        >
Cc: Drezner, Michael L. (CIV) <                                       >; Robinson, Stuart J. (CIV)
                            >; Clay Zhu <                                 >; Angus Ni <                       >;
Michael W. Bien <                     >; Thomas Burke <                                         >; Gossett, David
<                         >
Subject: RE: U.S. WeChat Users Alliance v. Trump

Thank you, Serena. I have been experiencing email issues as well, and understand there’s a
Microsoft issue to blame. This email confirms RBGG’s consent to receive an “attorneys eyes only”
copy of the unredacted Decision Memorandum on the terms you describe below. As to the
Appendices, without waiving any rights/objections, and in an effort to negotiate a swift resolution in
time for us to see certain materials prior to our Opposition deadline, we propose that Defendants
make available only Appendices F and I on an expedited basis and on the same terms that you
provide the unredacted copy of the Decision Memorandum. We can re-open our dialogue regarding
a timeline for the remainder of the admin record and a protective order after your Reply is filed.
Van



From: Orloff, Serena M (CIV) <                                                  >
Sent: Monday, September 28, 2020 4:31 PM
To: Van Swearingen <                     >
         Case 3:20-cv-05910-LB Document 83-1 Filed 10/06/20 Page 3 of 5


Cc: Drezner, Michael L. (CIV) <                             >; Robinson, Stuart J. (CIV)
<                               >; Clay Zhu <                    >; Angus Ni                         ;
Michael W. Bien                         ; Thomas Burke                             >; Gossett, David
<                         >; Orloff, Serena M (CIV)                                    >
Subject: U.S. WeChat Users Alliance v. Trump

Van,

Thank you for the clarification below and I apologize for getting this off a little later than
hoped. We’ve been having email issues here today, which has slowed down a lot of
communication.

The Decision Memorandum contains confidential business information, so we will need to
enter a protective order to cover the unredacted version. Since the terms of such a protective
order might take a little bit of time to work through, we are willing to immediately provide an
unredacted copy on an “attorneys eyes only” basis and solely for purposes of this litigation
(with the assumption that those terms later would be replaced by whatever protective order we
agree to). I just request email confirmation from everyone on your team of agreement to those
terms (each firm is fine), and I will send the unredacted version.  

Regarding the appendices, we have already provided appendix B as an exhibit to the Costello
declaration, and appendix A is classified. The remaining appendices collectively comprise
what we believe would make up much of the administrative record. Some of those appendices
appear to contain substantial CBI, and we’ve begun to compile them, but need time to review
them for CBI and other protected information before they can be released. In addition, our
typical practice is to provide an administrative record all at once, rather than piecemeal
(except where necessary to respond to a request for emergency relief).   Since we did not
provide the remaining appendices to the court in connection with the stay motion and still
need to review them internally and reach agreement on a protective order, we are not ready to
provide them at this time. I propose that we work out a protective order and then talk about a
schedule for production of an administrative record, as appropriate, after we’ve answered or
otherwise responded to the complaint.

Finally, we realized that one of the redactions in the publicly-filed version of the Decision
Memorandum requires tweaking. We intend to file a corrected version shortly.

Serena



From: Van Swearingen                              >
Sent: Sunday, September 27, 2020 11:45 PM
To: Orloff, Serena M (CIV)                          >
Cc: Drezner, Michael L. (CIV)                           >; Robinson, Stuart J. (CIV)
                            >; Clay Zhu <                   >; Angus Ni <                       >;
Michael W. Bien                       >; Thomas Burke                             >; Gossett, David
                          >
Subject: RE: U.S. WeChat Users Alliance v. Trump - Defendants' new evidence [IWOV-
         Case 3:20-cv-05910-LB Document 83-1 Filed 10/06/20 Page 4 of 5


DMS.FID71398]

Serena,
Below, I mistakenly referred to the “Cohen” Declaration. I meant the Costello Declaration, Dkt. 68-
1. I apologize for any confusion.
Van


From: Orloff, Serena M (CIV)                                    >
Sent: Sunday, September 27, 2020 6:08 PM
To: Van Swearingen                             >
Cc: Drezner, Michael L. (CIV) <                           >; Robinson, Stuart J. (CIV)
                                >; Clay Zhu                     >; Angus Ni                        >;
Michael W. Bien                       >; Thomas Burke <                          >; Gossett, David
                          >
Subject: Re: U.S. WeChat Users Alliance v. Trump - Defendants' new evidence [IWOV-
DMS.FID71398]

Van,

Got it. Some of my team is out tomorrow for Yom Kipper but I will be working and hope to be able to
get back to you not too late tomorrow.

Serena

Sent from my iPhone


       On Sep 27, 2020, at 3:54 PM, Van Swearingen                             > wrote:


       Hi Serena,
       The Cohen Declaration was filed without the Appendices to the 9/17/20 Decision
       Memorandum. We request complete copies of the non-classified information in the
       new evidence that Defendants submitted in connection with their stay motion. We are
       happy to enter into a protective order.
       Van

       Van Swearingen
       <image001.jpg>
       101 Mission Street, Sixth Floor
       San Francisco, CA 94105
       (415) 433-6830 (telephone)
       (415) 433-7104 (fax)
       VSwearingen@rbgg.com
  Case 3:20-cv-05910-LB Document 83-1 Filed 10/06/20 Page 5 of 5


CONFIDENTIALITY NOTICE
The information contained in this e-mail message may be privileged, confidential and protected from
disclosure. If you are not the intended recipient, any dissemination, distribution or copying is strictly
prohibited. If you think that you have received this e-mail message in error, please e-mail the sender
at rbgg@rbgg.com.
IRS CIRCULAR 230 NOTICE: As required by United States Treasury Regulations, you should be aware
that this communication is not intended by the sender to be used, and it cannot be used, for the
purpose of avoiding penalties under United States federal tax laws.
